Title: III. Observations on the Diplomatic Establishment as provided for by Congress, [17 July 1790]
From: Jefferson, Thomas
To: Washington, George



[17 July 1790]

The bill on the intercourse with foreign nations restrains the President from allowing to Ministers plenipotentiary or to Chargés more than 9000. and 4500. Dollars for their ‘personal services and other expences.’ This definition of the objects for which the allowance is provided, appearing vague, the Secretary of state thought it his duty to confer with the gentlemen heretofore employed as ministers in Europe, to obtain from them, in aid of his own information, an enumeration of the expences incident to these offices, and their opinion which of them would be included within the fixed salary, and which would be entitled to be charged separately. He therefore asked a conference with the Vicepresident,  who was acquainted with the residences of London and the Hague, and the Chief justice who was acquainted with that of Madrid, which took place yesterday.
The Vice-president, Chief justice, and Secretary of state concurred in opinion that the salaries named by the act are much below those of the same grade at the courts of Europe, and less than the public good requires they should be. Consequently that the expences not included within the definition of the law, should be allowed as an additional charge.
1. Couriers, gazettes, translating necessary papers, printing necessary papers, aids to poor Americans. All three agreed that these ought to be allowed as additional charges not included within the meaning of the phrase ‘his personal services and other expences.’
2. Postage. Stationary. Court fees. One of the gentlemen being of opinion that the phrase ‘personal services and other expences’ was meant to comprehend all the ordinary expences of the office, considered this second class of expences as ordinary, and therefore included in the fixed salary. The 1st. class beforementioned he had viewed as extraordinary. The other two gentlemen were of opinion this 2d. class was also out of the definition, and might be allowed in addition to the salary. One of them particularly considered the phrase as meaning ‘personal services and personal expences,’ that is, expences for his personal accomodation, comfort and maintenance. This 2d. class of expences is not within that description.
3. Ceremonies; such as diplomatic and public dinners, galas, and illuminations. One gentleman only was of opinion these might be allowed.
The expences of the 1st. class may probably amount to about 50. dollars a year. Those of the 2d. to about four or five hundred dollars. Those of the 3d. are so different at different courts, and so indefinite in all of them, that no general estimate can be proposed.
The Secretary of state thought it his duty to lay this information before the President, supposing it might be satisfactory to himself, as well as to the diplomatic gentlemen, to leave nothing uncertain as to their allowances; and because too a previous determination is in some degree necessary to the forming an estimate, which may not exceed the whole sum appropriated. Several papers accompany this, containing former opinions on this subject.
The Secretary of state has also consulted, on the subject of the Marocco consulships, with Mr. Barclay, who furnished him with the note of which a copy accompanies this. Considering all  circumstances, Mr. Barclay is of opinion we had better have only one Consul there, and that he should be the one now residing at Marocco, because, as Secretary to the emperor, he sees him every day, and possesses his ear. He is of opinion 600. Dollars a year might suffice for him, and that it should be proposed to him, not as a salary, but as a sum in gross intended to cover his expences, and to save the trouble of keeping accounts. That this Consul should be authorised to appoint agents in the Seaports, who would be sufficiently paid by the consignments of vessels. He thinks the Consul at Marocco should most conveniently recieve his allowance through the channel of our Chargé at Madrid, with whom also this Consulate had better be made dependant for instructions, information, and correspondence, because of the daily intercourse between Marocco and Cadiz.
The Secretary of state, on a view of Mr. Barclay’s note, very much doubts the sufficiency of the sum of 600. Dollars: he supposes a little money there may save a great deal; but he is unable to propose any specific augmentation till a view of the whole diplomatic establishment and it’s expences may furnish better grounds for it.
